Order entered December 14, 2016




                                            In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                    No. 05-16-01126-CV

                            CITY OF RICHARDSON, Appellant

                                              V.

                             RUSSELL J. BOWMAN, Appellee

                      On Appeal from the 134th Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DC-15-00289

                                          ORDER
       Before the Court is appellant’s December 12, 2016 second unopposed motion for

extension of time to file appellant’s brief. Appellant’s motion is GRANTED. Appellant’s brief

shall be filed by January 30, 2017. We caution appellant that further requests for extension of

time will be disfavored.


                                                     /s/   ELIZABETH LANG-MIERS
                                                           JUSTICE